Name: 2009/300/EC: Commission Decision of 12 March 2009 establishing the revised ecological criteria for the award of the Community Eco-label to televisions (notified under document number C(2009) 1830) (Text with EEA relevance)
 Type: Decision
 Subject Matter: communications;  marketing;  consumption;  European construction;  technology and technical regulations
 Date Published: 2009-03-28

 28.3.2009 EN Official Journal of the European Union L 82/3 COMMISSION DECISION of 12 March 2009 establishing the revised ecological criteria for the award of the Community Eco-label to televisions (notified under document number C(2009) 1830) (Text with EEA relevance) (2009/300/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 1980/2000 of the European Parliament and of the Council of 17 July 2000 on a revised Community Eco-label award scheme (1), and in particular the second subparagraph of Article 6(1) thereof, After consulting the European Union Eco-labelling Board, Whereas: (1) Under Regulation (EC) No 1980/2000 the Community Eco-label may be awarded to a product possessing characteristics which enable it to contribute significantly to improvements in relation to key environmental aspects. (2) Regulation (EC) No 1980/2000 provides that specific Eco-label criteria, drawn up on the basis of the criteria drafted by the European Union Eco-labelling Board, are to be established according to product groups. (3) It also provides that the review of Eco-label criteria, as well as of the assessment and verification requirements related to those criteria, is to take place in due time before the end of the period of validity of the criteria specified for the product group concerned. (4) Pursuant to Regulation (EC) No 1980/2000, a timely review has been carried out of the ecological criteria, as well as of the related assessment and verification requirements established by Commission Decision 2002/255/EC of 25 March 2002 establishing the ecological criteria for the award of the Community Eco-label to televisions (2). (5) In the light of this review, it is appropriate, in order to take account of scientific and market developments, to establish new ecological criteria. (6) Furthermore, it is appropriate to modify the definition of the product group laid down in that Decision to take account of new technologies. (7) In the interests of clarity, Decision 2002/255/EC should therefore be replaced. Since the period of validity of the ecological criteria set in that Decision has been prolonged until 31 October 2009, that Decision should be replaced as from 1 November 2009. (8) The ecological criteria, as well as the related assessment and verification requirements, should be valid until 31 October 2013. (9) The measures provided for in this Decision are in accordance with the opinion of the Committee instituted by Article 17 of Regulation (EC) No 1980/2000, HAS ADOPTED THIS DECISION: Article 1 The product group televisions shall comprise: Mains powered electronic equipment, the primary purpose and function of which is to receive, decode and display TV transmission signals. Article 2 In order to be awarded the Community Eco-label under Regulation (EC) No 1980/2000, a television must fall within the product group televisions and must comply with the criteria set out in the Annex to this Decision. Article 3 The ecological criteria for the product group televisions, as well as the related assessment and verification requirements, shall be valid until 31 October 2013. Article 4 For administrative purposes the code number assigned to televisions shall be 022. Article 5 Decision 2002/255/EC is repealed. Article 6 This Decision shall apply from 1 November 2009. Article 7 This Decision is addressed to the Member States. Done at Brussels, 12 March 2009. For the Commission Stavros DIMAS Member of the Commission (1) OJ L 237, 21.9.2000, p. 1. (2) OJ L 87, 4.4.2002, p. 53. ANNEX FRAMEWORK The aims of the criteria In order to be awarded an Ecolabel, the product shall comply with the criteria of this Annex, which are aimed at promoting:  reduction of environmental damage or risks related to the use of energy (global warming, acidification, depletion of non-renewable energy sources) by reducing energy consumption,  reduction of environmental damage related to the use of natural resources,  reduction of environmental damage related to the use of hazardous substances by reducing the use of such substances, Additionally, the criteria encourage the implementation of best practice (optimal environmental use) and enhance consumers environmental awareness. The competent bodies are recommended to take into account the implementation of recognised environmental management schemes, such as EMAS or EN ISO 14001, when assessing applications and monitoring compliance with the criteria set out in this Annex (note: it is not required to implement such management schemes). Assessment and verification requirements The specific assessment and verification requirements are indicated within each criterion. Where possible, testing should be performed by appropriately accredited laboratories or laboratories that meet the requirements expressed in standard EN ISO 17025 and are competent to perform the relevant tests. Where appropriate, competent bodies may require supporting documentation and may carry out independent verifications. The competent bodies are recommended to take into account the implementation of recognised environmental management schemes, such as EMAS or ISO 14001, when assessing applications and monitoring compliance with the criteria (note: it is not required to implement such management schemes). CRITERIA 1. Energy savings a) Passive Standby i. The passive standby consumption of the television shall be  ¤ 0,30 W except where the condition in part ii is fulfilled. ii. For televisions with an easily visible hard off-switch, such that when the switch is operated to the off position, the televisions energy consumption is < 0,01 W, the passive standby consumption of the television shall be  ¤ 0,50 W. b) Maximum energy consumption Televisions shall have energy consumption in on-mode of  ¤ 200 W. c) Energy Efficiency Until 31 December 2010, televisions placed on the market bearing the Ecolabel shall have an on-mode power consumption equal to or lower than 0,64 Ã  (20 W + A Ã  4,3224 W/dm2). From 1 January 2011, until 31 December 2012 televisions placed on the market bearing the Ecolabel shall have an on-mode power consumption equal to or lower than 0,51 Ã  (20 W + A Ã  4,3224 W/dm2). From 1 January 2013, televisions placed on the market bearing the Ecolabel shall have an on-mode power consumption equal to or lower than 0,41 Ã  (20 W + A Ã  4,3224 W/dm2). Where A is the visible screen area (1) expressed in dm2. Assessment and verification (points a) to c)): the television shall be tested for its on-mode power consumption in its condition as delivered to the customer, according to the revised IEC62087 standard, using the dynamic broadcast video signal (Methods of Measurement for the Power Consumption of Audio, Video and Related Equipment). If the television has a forced menu upon initial start up, the default shall be the setting which is recommended by the manufacturer for normal home use. A test report shall be provided by the applicant to the awarding competent body demonstrating that the television meets the requirements set out in points a) to c). For meeting the conditions of a) ii), the applicant shall declare that their television complies with the requirement and provide photographic evidence regarding the hard off-switch. For meeting the conditions of c), the applicant shall demonstrate that any of their Ecolabelled televisions when first placed on the market after the dates shown in the criterion will meet the appropriate energy efficiency criterion. If this cannot be demonstrated the competent body will only issue the Ecolabel licence for the period for which compliance can be demonstrated. 2. Mercury Content of Fluorescent Lamps The total amount of mercury (Hg), in all lamps, per screen, shall be no greater than 75 mg for screens with a visible screen diagonal of up to and including 40 inches (101 cm). The total amount of mercury (Hg), in all lamps, per screen, shall be no greater than 99 mg for screens with a visible screen diagonal of greater than 40 inches (101 cm). Assessment and verification: the applicant shall provide a signed declaration that their television complies with these requirements. It shall include documentation on the number of lamps used and the total mercury content of the lamps, from suppliers. 3. Life-time extension The manufacturer shall offer a commercial guarantee to ensure that the television will function for at least two years. This guarantee shall be valid from the date of delivery to the customer. The availability of compatible electronic replacement parts shall be guaranteed for seven years from the time that production ceases. Assessment and verification: the applicant shall declare the compliance of the product with these requirements. 4. Design for disassembly The manufacturer shall demonstrate that the television can be easily dismantled by professionally trained recyclers using the tools usually available to them, for the purpose of:  undertaking repairs and replacements of worn-out parts,  upgrading older or obsolete parts, and  separating parts and materials, ultimately for recycling. To facilitate the dismantling:  Fixtures within the television shall allow for its disassembly, e.g. screws, snap-fixes, especially for parts containing hazardous substances.  Plastic parts shall be of one polymer or be of compatible polymers for recycling and have the relevant ISO11469 marking if greater than 25 g in mass.  Metal inlays that cannot be separated shall not be used.  Data on the nature and amount of hazardous substances in the television shall be gathered in accordance with Council Directive 2006/121/EC (2) and the Globally Harmonised System of Classification and Labelling of Chemicals (GHS). Assessment and verification: A test report shall be submitted with the application detailing the dismantling of the television. It shall include an exploded diagram of the television labelling the main components as well as identifying any hazardous substances in components. It can be in written or audiovisual format. Information regarding hazardous substances shall be provided to the awarding competent body in the form of a list of materials identifying material type, quantity used and location. 5. Heavy Metals and Flame Retardants (a) Cadmium, lead, mercury, chromium 6 + or poly-brominated biphenyl (PBB) or poly-brominated diphenyl ether (PBDE) flame retardants, as listed in Article 4(1) of Directive 2002/95/EC of the European Parliament and of the Council (3), shall not be used in the television unless the applications of those substances are listed in the Annex to that Directive as exempted from the requirements of Article 4(1) of that Directive or unless their maximum concentration value is equal to or lower than the threshold specified in that same Annex. Regarding the Annex, for PBBs and PBDEs, the maximum concentration value shall be < 0,1 %. (b) Plastic parts shall not contain flame retardant substances, or preparations containing substances, that are assigned or may be assigned, at the time of application, any of the following risk phrases or combinations thereof:  R40 (possible risk of cancer),  R45 (may cause cancer),  R46 (may cause heritable genetic damage),  R50 (very toxic to aquatic organisms),  R51 (toxic to aquatic organisms),  R52 (harmful to aquatic organisms),  R53 (may cause long term adverse effects in the aquatic environment),  R60 (may impair fertility),  R61 (may cause harm to the unborn child),  R62 (possible risk of impaired fertility),  R63 (possible risk of harm to the unborn child), as defined in Directive 2006/121/EC. This requirement shall not apply to reactive flame retardants i.e. those which upon use change their properties (i.e. are actually not contained in the final product in a concentration > 0,1 %) such that the identified R-phrases above no longer apply. Assessment and verification: A certificate signed by the television manufacturer declaring compliance with these requirements shall be submitted to the awarding competent body. A declaration of compliance signed by the plastic and flame retardant suppliers and copies of relevant safety data sheets about materials and substances shall also be provided to the awarding competent body. All flame retardants used shall be clearly indicated. 6. User instructions The television shall be sold with relevant user information that provides advice on its proper environmental use. The information shall be located in a single, easy-to-find place in the user instructions as well as on the manufacturers website. The information will include in particular: (a) The televisions power consumption in the various modes: on, off, passive standby, including information on energy savings possible in different modes. (b) The televisions average annual energy consumption expressed in kWh, calculated on the basis of the on-mode power consumption, operating 4 hours a day and 365 days a year. (c) Information that energy efficiency cuts energy consumption and thus saves money by reducing electricity bills. (d) The following indications on how to reduce power consumption when the television is not being watched:  turning the television off at its mains supply, or un-plugging it, will cut energy use to zero for all televisions, and is recommended when the television is not being used for a long time, e.g. when on holiday,  using the hard off-switch will reduce energy use to near zero (where one is fitted),  putting the television into standby mode, will reduce energy consumption, but will still draw some power,  reducing the brightness of the screen will reduce energy use. (e) The position of the hard off-switch (where one is fitted). (f) Repair information regarding who is qualified to repair televisions, including contact details as appropriate. (g) End-of-life instructions for the proper disposal of televisions at civic amenity sites or through retailer take-back schemes as applicable, which shall comply with Directive 2002/96/EC of the European Parliament and of the Council (4). (h) Information that the product has been awarded the flower (the EU Ecolabel) with a brief explanation as to what this means together with an indication that more information on the Ecolabel can be found at the website address http://www.ecolabel.eu Assessment and verification: The applicant shall declare compliance of the product with these requirements and shall provide a copy of the instruction manual to the competent body assessing the application. 7. Information appearing on the Ecolabel Box 2 of the Ecolabel shall include the following text:  High energy efficiency,  Reduced CO2 emissions,  Designed to facilitate repair and recycling. Assessment and Verification: The applicant shall declare the compliance of the product with this requirement, and shall provide a copy of the Ecolabel as it appears on the packaging and/or product and/or accompanying documentation to the awarding competent body. (1) Screen Area: This is the area of the screen in dm2. It is equal to [screen size Ã  screen size Ã  0,480] for a standard screen (4:3 aspect ratio) and [screen size Ã  screen size Ã  0,427] for a wide screen (16:9 aspect ratio). (2) OJ L 396, 30.12.2006, p. 850. Corrected by OJ L 136, 29.5.2007, p. 281. (3) OJ L 37, 13.2.2003, p. 19. (4) OJ L 37, 13.2.2003, p. 24.